Citation Nr: 1728816	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel






INTRODUCTION

The Veteran had active air service from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board most recently in July 2016, at which time the Board remanded the issue currently on appeal for additional development.  The case has not been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the July 2016 remand, the Board directed the VA obtain an addendum opinion to the August 2015 VA examination which further clarified the nature and etiology of the Veteran's psychiatric disabilities, to include whether there was any disability which had been superimposed on his unspecified personality disorder.

A review of the record shows that the VA obtained the addendum opinion in January 2017.  At that time, the examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner also opined that it was less likely as not that the Veteran's anxiety disorder was proximately due to or the result of his active service.  The examiner also stated there was no evidence that there was an additional disability superimposed on the Veteran's unspecified personality disorder.  However, the examiner failed to provide an adequate rationale for the above stated opinions.  Accordingly, the Board finds that the opinion is not complete and so, cannot serve as the basis of a denial of entitlement to service connection. 

Therefore, the development conducted does not comply with the directives of the July 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his psychiatric disabilities.

Additionally, any current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise, who has not previously examined the Veteran or provided a medical opinion in this appeal, to determine the nature and etiology of any currently present psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should identify any currently present psychiatric disabilities and opine as to the following:

(a) Does the Veteran have a diagnosis of PTSD and, if so, is such diagnosed based on his verified stressor of assisting with recovery efforts of downed airman following in-air accidents?

(b) With regard to any other acquired psychiatric disability diagnosed, to specifically include unspecified anxiety disorder, is it as least as likely as not that such is related to his active service, to include his verified in-service experiences of assisting with recovery efforts of downed airmen following in-air accidents?  In offering such opinion, the examiner should consider and address the Veteran's contention that, rather than seeking treatment he self-medicated with alcohol from 1969 to 1986 to handle his psychiatric symptoms.

(c) With regard to the Veteran's diagnosed unspecified personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service.  If so, please identify the additional disability.  If not, please explain such findings

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




